            Case 2:20-cv-05581-DSF-GJS Document 5 Filed 06/23/20 Page 1 of 1 Page ID #:40
     NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
     OR OF PARTY APPEARING IN PRO PER
     Milord A. Keshishian, SBN 197835
     milord@milordlaw.com
     MILORD & ASSOCIATES, P.C.
     8FTU1JDP#PVMFWBSE
     Los Angeles, California 9006
     Tel: (310) 226-7878
     Fax: (310) 226-7879

     ATTORNEY(S) FOR:    #&:0/%#-0/%130%6$5*0/4 --$
                                                   UNITED STATES DISTRICT COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA
    #&:0/%#-0/%                                                                  CASE NUMBER:

    130%6$5*0/4 --$ B$BMJGPSOJB
    MJNJUFEMJBCJMJUZDPNQBOZ                                     Plaintiff(s),
                                                                                                     2:20-cv-05581
                                         v.

EDWARD HELDMAN III, an individual; COMEDYMX,                                                      CERTIFICATION AND NOTICE
INC., a Nevada corporation; COMEDYMX, LLC, a                                                        OF INTERESTED PARTIES
Delaware limited liability company; and DOES 1-10 Defendant(s)                                          (Local Rule 7.1-1)

    TO:      THE COURT AND ALL PARTIES OF RECORD:

    5IFVOEFSTJHOFE DPVOTFMPGSFDPSEGPS            #&:0/%#-0/%130%6$5*0/4 --$
    PSQBSUZBQQFBSJOHJOQSPQFS DFSUJGJFTUIBUUIFGPMMPXJOHMJTUFEQBSUZ PSQBSUJFT NBZIBWFBQFDVOJBSZJOUFSFTUJO
    UIFPVUDPNFPGUIJTDBTF5IFTFSFQSFTFOUBUJPOTBSFNBEFUPFOBCMFUIF$PVSUUPFWBMVBUFQPTTJCMF
    EJTRVBMJGJDBUJPOPSSFDVTBM
                    (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                         PARTY                                                           CONNECTION / INTEREST
    L.A. GE"
    BEYOND   & JEWELRY
           BLOND        DESIGN,
                 PRODUCTIONS, LLC, aINC.
                                    California limited liability company                        Plaintiff
                                                                                                Plaintiff
    EDWARD HELDMAN III, an individual                                                           Defendant
                                                                                               Defendant
    COMEDYMX, INC., a Nevada corporation                                                        Defendant
    COMEDYMX, LLC, a Delaware limited liability company                                        Defendant
                                                                                                Defendant
                                                                                               Defendant
                                                                                               Defendant
                                                                                  Defendan
                                                                                  Defendant
                                                                                  Defendant

                                                                                  Defendant
                                                                                  Defendant




             June 23, 17,
             February 20202015                                 /s/ Milord A. Keshishian
             Date                                              Signature


                                                               Attorney of record for (or name of party appearing in pro per):

                                                               #&:0/%#-0/%130%6$5*0/4 --$


    CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
